UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

PRATIK PATEL, Individually and as a shareholder of PAN KING, Inc. d/b/a NY CHICKEN N ;
& RICE COURT DATE & TIME: AT
* INDEX #: 21-CV-759 (JS)(SIL)
DATE FILED:
PS Plaintiff Job #: 550581
Client File#
NODDY; ARJUN SINGH, Individually and as shareholders of PAN KING, INC, d/b/a NY 5 3
CHICKEN & RICE SHIRYAK, BOWMAN ANDERSONS GILL.
KADOCHNIKOV, LLP
80-02 KEW GARDENS RD STE 660
Defendant KEW GARDENS, NY LI415
CLIENT’S FILE NO.: AFFIDAVIT OF SERVICE

STATE OF NEW YORK: COUNTY OF NASSAU ss:

ALAN FELDMAN , being duly sworn deposes and says deponent is not a party to this action and is over the age of eighteen years and resides
in the State of New York.

That on 2/20/2021 at 9:40 AM at 5 MINEOLA AVENUE , HICKSVILLE , NY 11801 deponent served the within SUMMONS IN A CIVIL
ACTION, COMPLAINT AND DEMAND FOR JURY TRIAL, WITH EXHIBITS on ARJUN SINGH therein named

After your deponent was unable with due diligence to serve the recipient by personal delivery, service was made by delivering a true copy
thereof to and leaving with NODDY SINGH BOTHER a person of suitable age and discretion at 5 MINEOLA AVENUE , HICKSVILLE ,
NY 11801 said premises being the recipient’s actual place of abode within the State of New York.

Deponent completed service by depositing a copy of the documents listed above on 02/22/2021 in a postpaid, properly addressed envelope by
first class mail, bearing the legend Personal & Confidential and not indicating legal! action, in an official depository under the exclusive care
and custody of the United States Post Office in the State of New York.

Mailing was made to 5 MINEOLA AVENUE , HICKSVILLE , NY 11801

Deponent previously attempted to serve the above named individual on

Said documents were conformed with index number endorsed thereon,

A description of the person served on behalf of the defendant is as follows:

Approx Age: 36 - 50 Yrs., Approx Weight: Over 200 Lbs., Approx Height: 5' 9" - 6' 0", Sex: Male, Approx Skin: Brown, Approx Hair:
Black

Other:

Deponent spoke te NODDY SINGH

Inquired as to the ARJUN SINGHs place of residence and received a positive reply and confirmed the above address of ARJUN SINGH and
asked whether ARJUN SINGH was in active military service of the United States or the State of New York in any capacity, or is a dependant
of anyone in the military and received a negative reply and that the ARJUN SINGH always wore civilian clothes and no military uniform. The
source of my information and the grounds of my belief are the conversations and observations above narrated. Upon information and belief!
aver that the ARJUN SINGH is not in the military service of New York State or of the United States as that the term is defined in either the

State or in Federal statutes.

 
  
  
  

Sworn to before me on 02/22/2021

JEFFREY WITTENBERG #01 WI4906457
Notary Public State of New York

Nassau County, Commission Expires 8/22/22

Oe

ALAN FELDMAN
262206374

 

SUPREME JUDICIAL SE Fs 1 32 RRICK ROAD - ROCKVILLE CENTRE, N.Y, 11570 Lick 1092373
SUPREME JUDICIAL SERVICES

371 Merrick Road, Suite 202, Rockville Centre, NY 11570 Phone 516-825-7600 -- FAX 516-568-0812
Tax ID: 1£-2653767

 
 
 

Date: 02/24/2021

SHIRYAK, BOWMAN.ANDERSONS GILL & KADOCHNIKOV, LLP
80-02 KEW GARDENS RD STE 600
KEW GARDENS, NY 11415

Total Billed= $74.00

Job Summary

Plaintiff: PRATIK PATEL, Individually and as a shareholder of PAN KING, Inc. d/b/a NY
CHICKEN & RICE .

NODDY: ARJUN SINGH, Individually and as shareholders of PAN KING, INC. d/b/a NY
CHICKEN & RICE |

a SUMMA OF MOS mn

 

 

 

Defendant:

 

 

 

 

 

 

Job #: 550581 Serve To: ARJUN SINGH Ree’d: 2/17/2021 Served: 2/20/2021
Your #: Recipient: NODDY SINGH
Description Fee
SUMMONS & COMPLAINT $70.00
MAILING $4.00
Total Fees: $74.00
Total Payments:
Total Due: $74.00

 

Page 1
